Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devanathan et al. (US5571187) in view of Zhang et al. (USGPPub2008/0050699).
Regarding claims 2-3, 6-7, Devanathan teaches that it is known to form orthopaedic implants from materials that are normally considered to be brittle materials (col. 2, lines 27-62) such that an outer portion surface of the implant may be broken away by cutting and thereafter at least partially impregnated with a filler material (abstract) wherein the purpose of the porous portion is to provide bone ingrowth and cement interdigitation (col. 1, lines 15-27). Devanathan fails to teach that the porous material employed necessarily has struts that form ligaments with open pores.  However, Zhang teaches that another porous metallic material having a porosity of 75-85% [0023] known to be used for the purpose of bone integration (abstract) in medical implants is Trabecular Metal ™ [0022] wherein the Trabecular Metal ™ is cited as having the structural qualities listed above that the material of Devanathan is silent in relationship thereto [0023] wherein the material is also further suited to be filled with a filler material [0024]. Further it is stated that the Trabecular Metal ™ is capable of being formed in many desired porosity levels and sizes so as to provide “an improved matrix for bone ingrowth”.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the Tribecular Metal ™ of Zhang in the medical implant of Devanathan as a simple substitution of one known porous metallic bone ingrowth material for another to obtain a predictable result and/or in order to gain the improved matrix for bone growth of Zhang in the bone implant of Devanathan. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is not apparent what difference if any would be present in the outer structure of the device claimed if the struts were broken away versus being cut away.

Regarding claim 5, the cutting of Devanathan would comprise the cutting of both inner and outer struts of the medical device.
Regarding claim 8, the implant shape of Devanathan does not appear to have any planes of symmetry in Fig. 1.
Regarding claim 9, an open porous material must necessarily have recesses therein.
Regarding claim 10, the teachings of Devanathan in view of Zhang are as shown above. Devanathan in view of Zhang fails to teach wherein the shape of the implant surface is as claimed.  However, the Court has long held that in the absence of criticality of a new and unexpected result arising from a new shape presented for an old product, the new shape is generally held to be an obvious modification of the previously provided prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, the teachings of Devanathan in view of Zhang are as shown above. Devanathan in view of Zhang fails to teach wherein the shape of the implant surface is as claimed.  However, the Court has long held that in the absence of criticality of a new and unexpected result arising from a new shape presented for an old product, the new shape is generally held to be an obvious modification of the previously provided prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It should be noted that many nodes would be present in the prior art shape and choosing to cut or break away material at a particular node would mere be choosing to cut at a specific location which provides a different shape.  Further the prior art material would have the same tendency to break at nodes as the current material given that they are identical.

Regarding claims 13-14, Devanathan teaches that it is known to form orthopaedic implants from materials that are normally considered to be brittle materials (col. 2, lines 27-62) such that an outer portion surface of the implant may be broken away by cutting and thereafter at least partially impregnated with a filler material (abstract) wherein the purpose of the porous portion is to provide bone ingrowth and cement interdigitation (col. 1, lines 15-27). Devanathan fails to teach that the porous material employed necessarily has struts that form ligaments with open pores.  However, Zhang teaches that another porous metallic material having a porosity of 75-85% [0023] known to be used for the purpose of bone integration (abstract) in medical implants is Trabecular Metal ™ [0022] wherein the Trabecular Metal ™ is cited as having the structural qualities listed above that the material of Devanathan is silent in relationship thereto [0023] wherein the material is also further suited to be filled with a filler material [0024]. Further it is stated that the Trabecular Metal ™ is capable of being formed in many desired porosity levels and sizes so as to provide “an improved matrix for bone ingrowth”.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the Tribecular Metal ™ of Zhang in the medical implant of Devanathan as a simple substitution of one known porous metallic bone ingrowth material for another to obtain a predictable result and/or in order to gain the improved matrix for bone growth of Zhang in the bone implant of Devanathan. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is not apparent what difference if any would be present in the outer structure of the device claimed if the struts were broken away versus being cut away. The teachings of Devanathan in view of Zhang are as shown above. 
Regarding claim 15, the teachings of Devanathan in view of Zhang are as shown above. Devanathan in view of Zhang fails to teach wherein the shape of the implant surface is as claimed.  However, the Court has long held that in the absence of criticality of a new and unexpected result arising from a new shape presented for an old product, the new shape is generally held to be an obvious modification of the previously provided prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 16-18 and 21, Devanathan teaches that it is known to form orthopaedic implants from materials that are normally considered to be brittle materials (col. 2, lines 27-62) such that an outer portion surface of the implant may be broken away by cutting and thereafter at least partially impregnated with a filler material (abstract) wherein the purpose of the porous portion is to provide bone ingrowth and cement interdigitation (col. 1, lines 15-27). Devanathan fails to teach that the porous material employed necessarily has struts that form ligaments with open pores.  However, Zhang teaches that another porous metallic material having a porosity of 75-85% [0023] known to be used for the purpose of bone integration (abstract) in medical implants is Trabecular Metal ™ [0022] wherein the Trabecular Metal ™ is cited as having the structural qualities listed above that the material of Devanathan is silent in relationship thereto [0023] wherein the material is also further suited to be 
Regarding claim 19, the implant shape of Devanathan does not appear to have any planes of symmetry in Fig. 1.
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                         
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717